DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7, 8, 17, and 18 objected to because of the following informalities:  
Claims 7 and 17 recites the limitation “further comprising a first heating element.” Claim 1 and 11 already recites “a first heating element.” For the purpose of examination, the limitation will be interpreted as –the first heating element--.
Claims 8 and 18 recites the “a powered port configured recharge the power supply.” The sentence should read –a powered port configured to recharge the power supply--.
Appropriate correction is required.
Claim Interpretation
It is noted that the presumption that a term is given its ordinary and customary meaning may be
rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 211.013.
	Claims 1 and 11 recites the limitation “a first impregnable pad applicator.” The specification states in par. 17 that the impregnable pad applicator is a, “inventive device 10 [which] stores impregnatable pad applicator holding defined quantities or doses of fluid or cream cosmetic preparations, or topical medicines and pharmaceuticals. Upon activation of the device 10, the contents of an impregnatable pad applicator within the device are warmed to a selected temperature.” Based on the specification, the limitation impregnable pad applicator is interpreted as –a porous material, used for cosmetic or medical application--.
	Claims 6 and 16 recites the limitation “a first heating element is formed into a raceway defining the first warming chamber.” Figure 8 of the specification shows a loop shaped heating pad 52 and is described in par. 25 as “The first heating element 34 of the present embodiment is a flexible heating pad 52 wrapped to define a first receiving space or raceway 54.” For the purpose of examination, the limitation “raceway” is interpreted as a –loop--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10, 11-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faries (US 6259067 B1) in view of Willcox (US 4963045 A). 
Regarding claim 1 and 11, Faries discloses an impregnatable pad applicator storage and warming device (cabinet containing intravenous solution bags or other medical items, abstract) for storing at least a first impregnatable pad applicator (intravenous solution bags or other medical items) and warming the contents thereof (heat is applied to each sub-compartment, abstract), the device comprising: 
a housing (cabinet 4, Fig. 1) including an upper housing element (cabinet walls 10, 12, 14, 16, 18, and 20) and a lower housing element (drawers 6a and 6b; where the drawers are in a lower position with respect to the top wall 10 and part of the front, side, and back walls), the housing elements attached by a connector (drawers are connected to the front wall through hinges 63, Fig. 1); 
a storage unit (sub-compartments 52a-c) configured to receive and store at least a first impregnatable pad applicator (intravenous solution bags or other medical items are stored in the sub-compartments, Col 5, lines 33-35); 
a warming unit (drawers 6a and 6b) comprising a power supply (controller receives power from power switch 23), controller (controllers 22 control heating of the corresponding drawers, Col 7 lines 25-30), and 
a first heating element (heating element 54); and a first warming chamber (sub-compartments 52a-c) configured to receive a first impregnatable pad applicator and transfer heat from the first heating element to the contents of the warming chamber (intravenous solution bags or other medical items are stored in the sub-compartments which are heated to a specified temperature, Col 5, lines 33-35).
Faries does not disclose an impregnatable pad applicator.
Willcox discloses a dispenser applicator with a porous pad for applying a liquid or low melting solid for cosmetic (Col 3 lines 58-62) or medical application (col 1 lines 17-20). It is also disclosed that it is desirable to heat the applicator so that it will be easier apply the liquid or low-melting solid  (Col 3 lines 29-31).
Willcox demonstrates that it is known in the art that applicator pads with a porous material can be used in medical applications and would fall under the category of medical items. Faries discloses that the cabinet system can be used for heating IV bags or other medical items (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faries to incorporate the teachings of Willcox. Doing so would have the benefit of keeping warm a medical applicator pad for dispensing skin medications (Col 1 lines 17-20, Willcox).
Regarding claim 2 and 12, Faries in view of Willcox discloses the device of Claim 1 wherein the storage unit, the warming unit, and the first warming chamber are located in the lower housing element (drawers, sub-compartments, and heating units are located within the drawers).
Regarding claim 3 and 13, Faries in view of Willcox discloses the device of Claim 2 wherein the storage unit comprises a plurality of storage receptacles (sub-compartments 52a-c) and a first of the plurality of storage receptacles aligns with and is in communication with the first warming chamber (sub-compartments are the warming chambers since the heating element 54 heats up the sub-compartment).
Regarding claim 4 and 14, Faries in view of Willcox discloses the device of Claim 3 wherein a second of the plurality of storage receptacles aligns with and in communication with a second warming chamber (each sub-compartment is a warming chamber since each heating element 54 individually heats up each of the sub-compartment).
Regarding claim 5 and 15, Faries in view of Willcox discloses the device of Claim 1 wherein the controller energizes the first heating element with power from the power supply to elevate the temperature of the first heating element to a first, predetermined temperature for a predetermined time period (controllers 22 control heating of the corresponding drawers and heats it up to the specified temperature, col 8 lines 60-64).
Regarding claim 10 and 20, Faries in view of Willcox does not disclose the device of Claim 1 wherein the contents of the impregnatable pad applicator is a cosmetic preparation, a topical medication, or topical pharmaceutical (dispenser applicator, Willcox).
Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faries in view of Willcox and Buckalter (US 20160234887 A1). 
Regarding claim 6 and 16, Faries in view of Willcox does not disclose the device of Claim 1 wherein the at least a first heating element is formed into a raceway defining the first warming chamber.
Faries discloses that the heating pad may be disposed on the side or rear walls of each drawer (Col 5 lines 63-64). 
Buckalter discloses a portable warming device for heating cosmetic fluids where the flexible heaters can be rolled in to a cylinder and placed around the inner side surfaces of the device’s housing (par. 257). Buckalter demonstrates that it is known in the art to wrap heaters around a housing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faries in view of Willcox to incorporate the teachings of Buckalter. It would be a matter of design choice for one of ordinary skill in the art to select a heater which would wrap around the side walls of the cabinet since this could result in a more uniform temperature distribution. 
Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faries in view of Willcox and Bruno (US 5473975 A). 
Regarding claim 7 and 17, Faries in view of Willcox does not disclose the device of Claim 1 further comprising a first heating element and second heating element disposed in the upper housing portion in opposing positions to define the first warming chamber.
However, it is well understood that distributing heating elements can help produce an even heat distribution. For example, Bruno discloses an oven where there are heating elements above and below to help spread the heat uniformly across the oven (Col 4 lines 15-20) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faries in view of Willcox to incorporate the teachings of Bruno and install heating elements above in the upper housing portion. Doing so would have the benefit of spreading heat more uniformly through the drawer.
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faries in view of Willcox, Buckalter (US 20160234887 A1), and Andrews (US 6186977 B1). 
Regarding claim 8 and 18, Faries in view of Willcox does not disclose the device of Claim 1 further comprising a powered port configured recharge the power supply and provide power to an auxiliary device.
Buckalter discloses a portable device that heats a cosmetic fluid (par. 26) and has a battery to enable it to be portable  (par. 258).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faries in view of Willcox to incorporate the teachings of Buckalter and use a battery. Doing so would have the benefit of allowing the cabinet system to be more portable.
Faries in view of Willcox and Buckalter does not disclose providing power to an auxiliary device.
Andrews discloses a mobile housing used to carry a plurality of different medical devices in drawers wherein the platform includes rechargeable back-up batteries and auxiliary power outlets for powering auxiliary devices (Col 6 lines 37-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faries in view of Willcox and Buckalter to incorporate the teachings of Andrews and provide auxiliary power outlets. Doing so would allow the medical personnel to charge up auxiliary equipment while moving between patients.
Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faries in view of Willcox, Buckalter, and Stopperan (US 20170028196 A1). 
Regarding claim 9 and 19, Faries in view of Willcox does not disclose the device of Claim 1 wherein the first heating element comprises a polyimide film and filament flexible heating pad.
Faries discloses that the heating pad may be disposed on the side or rear walls of each drawer (Col 5 lines 63-64). 
Buckalter discloses a portable warming device for heating cosmetic fluids where the flexible heaters can be rolled in to a cylinder and placed around the inner side  surfaces of the device’s housing. Buckalter demonstrates that it is known in the art to use flexible heaters and wrap it around a housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faries in view of Willcox to incorporate the teachings of Buckalter and use flexible heaters. It would be a matter of design choice for one of ordinary skill in the art to choose to use a flexible heater.
Faries in view of Willcox and Buckalter does not disclose using a flexible heater with a polyimide film.
Stopperan discloses a flexible heating element made with a polyimide film.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faries in view of Willcox and Buckalter to incorporate the teachings of Stopperan, and use a flexible heater made with polyimide film. It is known in the art that flexible heaters can be made with a polyimide film since it is a flexible inexpensive dielectric. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761